Citation Nr: 0502619	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  95-20 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
status-post total right knee arthroplasty.  

2.  Entitlement to an evaluation in excess of 30 percent for 
status-post total left knee arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to June 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied an evaluation in excess of 20 
percent for the veteran's service-connected right knee 
internal derangement with degenerative arthritis, and denied 
an evaluation in excess of 30 percent for his service-
connected left knee internal derangement with surgically 
absent patella.    

When this case was before the Board in May 1997, it was 
remanded for additional development.  After readjudicating 
the veteran's claim for increased ratings for his right and 
left knee disabilities, and with consideration given to the 
additional development and additional rating criteria (38 
C.F.R. § 4.71a, Diagnostic Code 5055 (2000), as the veteran 
had undergone a recent right total knee replacement), the RO 
issued a March 1998 rating decision which continued the 
previous 30 percent evaluation of the veteran's left knee 
disability, and increased the evaluation for the right knee 
disability to 30 percent, effective from the date of receipt 
of the current increased rating claim.  (That rating action 
also assigned the right knee a 100 percent rating, from 
December 16, 1997, to January 31, 1999, under the criteria 
for rating a knee replacement (38 C.F.R. § 4.71a, Code 
5055)).  A June 1998 RO decision granted a total (100 
percent) compensation rating based on individual 
unemployability (TDIU), effective from February 22, 1996.  
Following the veteran's a left total knee replacement, an 
August 1998 RO decision granted a 100 percent rating, under 
Diagnostic Code 5055, from August 4, 1998, to September 30, 
1999.  Thus, the veteran's right and left knee disabilities 
have been rated under Diagnostic Code 5055 from December 16, 
1997, and August 4, 1999, respectively.

This case was again before the Board in December 1999, at 
which time a decision was issued which, in part, remanded the 
issues of entitlement to increased ratings for the right and 
left knee disabilities for additional development.  

In the same month, the veteran appealed the pes planus and 
TDIU issues to the Court of Appeals for Veterans Claims 
(Court), and informed the RO that he would be represented 
before the Court by a private attorney.  Of record is a duly 
executed power of attorney reflecting that the private 
attorney's representation is expressly limited to the issues 
on appeal before the Court, i.e., entitlement to an increased 
evaluation for bilateral pes planus, and entitlement to an 
earlier effective date for a TDIU.  In October 2001, the 
veteran submitted a duly executed power of attorney 
reflecting that the private attorney's representation before 
the Court included the issues of entitlement to increased 
evaluations for right and left knee disabilities.  

The Board again denied evaluations in excess of 30 percent 
for left knee disability and right knee disability in a 
September 2001 decision.  The veteran appealed that decision 
to the Court, which in June 2002 granted a Joint Motion for 
Partial Remand and to Stay Further Proceedings filed by the 
veteran's private attorney and the Secretary for Veterans 
Affairs.  The joint motion essentially provided that the RO 
had failed to comply with the Board's December 1999 remand 
instructions with regard to conducting a VA examination that 
addressed the effect of pain, fatigability and weakness on 
the veteran's knee disabilities.  

In January 2003, the veteran appointed The American Legion as 
his representative for VA claims.  Nevertheless, the 
veteran's private attorney continued to submit correspondence 
on the veteran's behalf, and the RO sent him courtesy copies 
of its correspondence to the veteran.   

The Board remanded the case to the RO for further development 
of the evidence in November 2003.  Thereafter, a May 2004 
Supplemental Statement of the Case (SSOC) denied entitlement 
to evaluations in excess of 30 percent for the veteran's 
right and left knee disabilities.  The RO copied the May 2004 
SSOC and all subsequent correspondence to The American 
Legion.  

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right knee disability, to include status-
post total right knee arthroplasty, has been manifested by 
arthritis, pain, weakness and some limitation of motion; 
however, there is no ankylosis, extension is not limited to 
more than 10 degrees, and flexion is not limited to less than 
45 degrees; there is no objective medical evidence of 
instability or subluxation; the medical evidence does not 
show that, following the right total knee replacement, it has 
been manifested by more than moderate residuals of weakness, 
pain or limitation of motion..

3.  The veteran's left knee disability, to include status-
post total right knee arthroplasty, has been manifested by 
arthritis, pain, weakness and some limitation of motion; 
however, the is no ankylosis, extension is not limited to 
more than 10 degrees, and flexion is not limited to less than 
45 degrees; there is no objective medical evidence of 
instability or subluxation; the medical evidence does not 
show that, following the left total knee replacement, it has 
been manifested by more than moderate residuals of weakness, 
pain or limitation of motion. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for 
status-post total right knee arthroplasty have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5055, 5257, 5258, 5261 (2004); VAOPGCPREC 9-
2004.

2.  The criteria for an evaluation in excess of 30 percent 
for status-post total left knee arthroplasty have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5055, 5257, 5258, 5261 (2004); 
VAOPGCPREC 9-2004.
.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claims before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that 
discussions in the 1994 rating decision on appeal (denying 
evaluations in excess of 20 percent for the right knee 
disability and in excess of 30 percent for the left knee 
disability); the corresponding May 1995 statement of the case 
(SOC); the March 1998 rating decision (assigning a 30 percent 
evaluation for the veteran's right knee disability); and 
various supplemental statements of the case (SSOCs) dated 
throughout the appeal period, including the most recent in 
May 2004, adequately informed him of the information and 
evidence needed to substantiate all aspects of his claims.  

A VCAA notice letter dated in February 2004 and the May 2004 
SSOC informed him of the VCAA's implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VCAA notice was 
not provided to the veteran before the 1994 rating decision 
on appeal; however, the rating decision on appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of  the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.  In 
the February 2004 VCAA notice letter, the RO requested that 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know."  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained all available service 
records and all indicated post-service medical records.  VA 
has also obtained a favorable October 1997 disability 
determination from the Social Security Administration (SSA), 
along with copies of the medical records used in making the 
determination.  The determination found that the veteran was 
disabled, effective in February 1996, due to degenerative 
arthritis in multiple joints.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran was afforded a VA examination in January 2004 
with regard to his current claims.  The examiner also wrote 
an addendum in May 2004.  The Board finds that the relevant 
medical evidence of record, to include the January 2004 VA 
examination report and the May 2004 addendum as well as post-
service treatment records, contains sufficient detail to make 
a decision on his claims.  Thus, there is no duty to provide 
additional examination with regard to the issues on appeal.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board further notes that during the pendency of his 
claims the appellant has been afforded opportunities to 
submit information relating to any additional evidence that 
may be available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claims.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The veteran has made contentions in various letters and 
during a July 1999 videoconference hearing before the under-
signed Veterans Law Judge (VLJ).  The veteran continues to 
maintain that the current 30 percent evaluations assigned for 
his knee disabilities do not adequately reflect the severity 
of those disabilities.  

Historically, service connection was granted for the 
veteran's right knee disability by January 1960 RO rating 
decision, and rated 20 percent disabling under Diagnostic 
Code 5257.  By an August 1972 decision, the RO granted 
secondary service connection for the veteran's left knee 
disability, and rated it 20 percent.  At the time service 
connection was granted for each knee, both disabilities were 
characterized as internal derangement of the right knee and 
left knee.

By a March 1974 decision, the RO increased the rating 
assigned for the left knee disability from 20 percent to 30 
percent.  VA medical examination two months earlier revealed 
that the left kneecap was surgically absent.  There was no 
effusion, but there was moderate tenderness to palpation over 
the medial joint space. The joint was stable and had full 
range of extension, but there was a 20 degree loss of full 
flexion, with some pain on full flexion.

A VA medical examination in July 1994 found no effusion or 
redness of either knee, and neither knee was warm to the 
touch.  There was no instability or laxity of the right or 
left knee, although there was pain on motion.  Range of 
motion of both knees was from zero degrees to 100 degrees.  
Both knees had crepitance on motion, and the left knee had 
tenderness on motion.  In pertinent part, the diagnosis was 
postoperative status right bilateral meniscectomy and repair 
of lateral collateral ligament on the right, with probable 
residual degenerative joint disease, moderately severe; and 
postoperative status left patellectomy with mild residual 
degenerative arthritis.

After reviewing the July 1994 VA examination results, along 
with VA outpatient treatment records dated from 1991 to 1994, 
the RO issued a December 1994 decision which denied a claim 
by the veteran for increased evaluations of the right and 
left knee disabilities.  The veteran initiated a timely 
appeal of the decision.

On VA medical examination in November 1995, the veteran had a 
normal gait, but there was an obvious bony deformity visible 
in the right knee.  There was marked crepitus on ranges of 
motion, bilaterally.  The ligamentous structures of each knee 
were intact medially, laterally, anteriorly, and posteriorly.  
No effusion was evident in either knee, but both exhibited 
medial and lateral joint line tenderness.  The range of 
motion of the knees was from zero degrees to 85 degrees, 
bilaterally.  The diagnosis, in pertinent part, was advanced 
degenerative joint disease of both knees.

At a hearing before a VLJ in March 1997, the veteran 
testified as to increased severity of his knee disabilities.  
He stated that he used a cane about 80 percent of the time, 
and utilized knee braces for additional support.  He 
described pain and stiffness in each knee which reportedly 
resulted in an inability to walk more than 100 yards or stand 
for more than 15 minutes.  He testified that he took Darvon 
to help relieve the bilateral knee pain.

This case was before the Board in May 1997, when a decision 
was issued that remanded the claims for increased ratings for 
the right and left knee disabilities.  Specifically, the 
Board directed that the veteran be scheduled for additional 
VA examination in order to obtain a more complete assessment 
of the severity of the knee disabilities, including any role 
that pain and weakness may have on limitations of functions 
of either knee.

On VA medical examination in October 1997, the physician 
noted that the condition of the veteran's knees remained 
essentially unchanged since the November 1995 VA examination.  
The veteran complained of significant knee pain bilaterally, 
with the right knee more symptomatic that the left.  He could 
walk up to 300 feet before pain, principally in his right 
knee, prevented him from ambulating further.  The veteran 
reported that his sleep was disturbed due to knee pain, and 
he took Darvocet on a regular basis to help manage the pain.  
The veteran also described swelling, but felt that the 
biggest problem was pain.  The physician noted the veteran's 
history of surgical procedures on his knees in the remote 
past, which included a bilateral meniscectomy, and lateral 
ligament reconstruction on one side.  

Objective examination of the right knee revealed crepitation 
on motion.  The range of motion of the right knee was from 20 
degrees to 80 degrees.  The tone of the left quadriceps was 
good, with no significant muscle atrophy.  The physician 
noted that objective examination showed little or no 
swelling.  The range of motion of the left knee was zero 
degrees to 110 degrees, with good stability.  Mild right 
quadriceps atrophy was present, consistent with the 
patellectomy.  The diagnosis included advanced degenerative 
arthritis, bilaterally.  The physician opined that the 
advanced degenerative arthritis of the knees was a 
significant disability for the veteran.

The record indicates that the veteran underwent a right total 
knee replacement in December 1997.  The surgical record 
indicates that there were no surgical complications, and the 
veteran progressed very well post-operatively.  Regarding the 
post-operative course, the evidence includes a January 1998 
VA orthopedic clinic note showing that the veteran was seen 
for a six-week post-operative evaluation.  He ambulated with 
a cane at that time, and he was instructed to continue 
physical therapy treatments.

By March 1998 rating decision, the RO increased the 
disability rating assigned the right knee disability from 20 
percent to 30 percent.  The rating decision reflects that the 
right knee disability was rated pursuant to the criteria 
under 38 C.F.R. § 4.71a, Diagnostic Code 5055, knee 
replacement (prosthesis).  At the same time, the left knee 
disability was rated pursuant to the criteria under 
Diagnostic Code 5262, impairment of the tibia and fibula.

The medical evidence indicates that the veteran underwent 
left total knee replacement in August 1998.  The summary of 
that hospitalization noted that there were no postoperative 
complications.  The veteran was discharged in good condition, 
he ambulated independently with the aid of crutches, and he 
returned for outpatient physical therapy.

At the July 1999 videoconference hearing, the veteran 
testified that he continued to experience bilateral knee pain 
despite the total right and left knee replacements.  He 
reported that he could not kneel or squat.  He stated that he 
spent a large amount of time sitting at work due to knee 
pain.  He reported that he did not wear a knee brace on 
either knee.  When asked about the stability of his knees, 
the veteran answered that his knee disabilities caused him to 
lose his balance when negotiating stairs, and he had to hold 
onto railings or use a wall for support.  When asked to 
comment about any limitation of motion of his knees, the 
veteran stated that he had problems going down stairs because 
he did not have a full range of motion from step to step.

This case was again before the Board in December 1999, at 
which time the issues of entitlement to increased evaluations 
for the right and left knee disabilities were remanded to the 
RO.  Specifically, the RO was directed to schedule a VA 
medical examination to assess the current severity of the 
veteran's right and left knee disabilities in light of the 
total right and left knee replacements, and with 
consideration of the post-operative physical therapy for the 
total knee replacements.  The Board noted that any 
examination report should indicate the degree, if any, to 
which pain, weakness, fatigability, and incoordination 
interfere with the functional ability of either knee, and the 
degree of any additional loss of range of motion due to pain 
on use or during flare-ups.

On VA examination in June 2000, the physician noted that the 
veteran had a good outcome from the December 1997 and August 
1998 total knee replacement surgeries, and his convalescence 
from them was uncomplicated.  The veteran's function had 
improved since the total knee replacements, and he had 
returned to full sedentary kinds of activities.  He 
experienced some mild fatigue-type discomfort on exertional 
activities.  The veteran reported that he walked for a 
distance of approximately two blocks, three times weekly, for 
exercise and enjoyment.  He was able to perform light 
household chores, but did not work in the yard or garden.  
The veteran reported that he felt discomfort when crawling on 
his knees, but was able to squat to approximately 90 degrees 
in a flexion position.  He reiterated that he used hand rails 
when negotiating stairs, and he had some sensation of 
weakness, or giving way, in the right leg with negotiating 
stairs, but had no pain.  He described no symptoms suggesting 
mechanical derangement of either knee, such as catching or 
locking.

Objective examination in June 2000 revealed that the veteran 
transferred easily and walked briskly without support, and he 
had no limp.  Examination of the right knee showed that the 
range of motion was zero degrees 90 degrees.  The right knee 
was stable in flexion and extension, no swelling or 
tenderness was evident, and there was no crepitation with 
motion.  A well-healed surgical scar was seen on the right 
knee, and there was no pretibial edema.  Examination of the 
left knee showed a range of motion of zero degrees to 115 
degrees.  No catching or locking was noted within the range 
of motion.  The left knee was stable in flexion and extension 
and there was no swelling. A well-healed surgical incision 
was noted.  X-ray studies of both knees showed that the 
bilateral knee implants were in good position.  There was no 
evidence of loosening, wear, or malalignment.  The diagnosis 
was bilateral post-knee replacement status with good outcome.  
The physician stated further:

[The veteran's] impairment is diminished following 
reconstructive knee surgery.  He is active in a 
sedentary sense. He has some mild fatigue-type 
discomfort with protracted standing or walking, 
principally associated with his foot discomfort.  
He experiences no flare-ups with additional loss of 
range of motion.  There is no incoordination 
related to his knee function.

In a July 2000 supplemental statement of the case, the RO 
continued the previously assigned 30 percent rating for the 
right knee disability and the left knee disability.

The Board notes that, since the veteran underwent the 
surgical knee replacements, his right and left knee 
disabilities were rated 100 percent disabling for the 
applicable period of time under 38 C.F.R. § 4.71a, Diagnostic 
Code 5055, which provides that the prosthetic replacement of 
a knee joint is rated 100 percent for one year following 
implantation of the prosthesis.

The report of a January 2004 VA examination provides a review 
of the veteran's medical history.  It was noted at that time 
that the veteran was retired and receiving SSA benefits.  He 
reported that prior to his bilateral total knee 
arthroplasties he had a moderate amount of pain in each knee 
at rest that escalated with weight-bearing activity to the 
point that his activities were very limited.  He reported 
that overall his knee discomfort was much improved by 
undergoing the bilateral total knee arthroplasties.  He said 
that he did have some discomfort in each knee at rest.  He 
recently moved from a third-floor to a ground-floor apartment 
due to discomfort going up and down stairs.  He reported that 
both knees swell at times.  He used no medications at the 
present time.  He had to stop an exercise plan using a 
treadmill due to discomfort in each knee, later had to cease 
an exercise plan that involved walking two miles a day, due 
to discomfort in both knees, and had tried and discontinued 
"mall walking" due to this discomfort.  

On physical examination, the veteran's left knee had a 3 1/2 
inch lateral scar and an anterior total knee arthroplasty 
scar, both of which were well healed.  Active range of motion 
was from 5 to 85 degrees, and passive range of motion was 
from zero to 90 degrees.  He had some discomfort in the 
lateral aspect of the knee that seemed to be in the soft 
tissues and he did have thickening of the soft tissues about 
the knee.  The patella was absent on the left.  He had some 
soft crepitus with range of motion.  The joint was very 
stable with medial and lateral stress.  He had a negative 
Drawer's sign and Lachman's sign.  He had slight tenderness 
along both the medial and lateral joint lines to firm 
pressure.  With passive motion, he had some discomfort at the 
extremes of motion, but this did not seem to be great.  He 
had no palpable effusion and there was no redness or warmth 
of the left knee.  

Physical examination of the right knee showed a long 
posterior lateral scar from very remote surgery.  There was a 
well-healed "anterior lateral oblique anterior medial" and 
a mid-line arthroplasty scar.  These were well-healed.  The 
tissues about the anterior knee were thickened, but there was 
no effusion or erythema about the knee.  He did have some 
tenderness to firm palpation along the medial joint line,  
The range of motion was from 5 to 90 degrees.  The patella 
seemed to track normally.  He did have some mild medial and 
lateral patella soft tissue crepitus with range of motion.  
The joint was stable under varus/valgus stress and there was 
a negative Drawer's and Lachman's.  

Radiographic examination showed that bilateral total knee 
implants were in place with a cement mantle around the 
implants of both knees.  There were no signs of loosening and 
alignment appeared satisfactory.  

The assessment was history of service-related knee injuries 
and multiple past knee surgeries with the development of 
advanced degenerative joint disease of both knees, 
subsequently requiring total knee arthroplasty bilaterally.  
The examiner observed that the veteran reported, and he (the 
examiner) agreed, that the knee function was improved since 
the total knee arthroplasties and the pain that the veteran 
was experiencing pre-operatively was much improved by the 
procedures.  His activity tolerance was severely limited 
preoperatively and at this point his activity tolerance was 
moderately limited by bilateral knee discomfort with extended 
walking.  The examiner stated the belief that the discomfort 
level was mild with short walks, and minimal at rest, and 
would say at this point that the veteran's overall function 
ability of the knees moderately limited his life's 
activities.  He was walking unassisted at this point.  

In a May 2004 addendum, the same VA examiner stated that he 
had reviewed the dictation from his January 2004 VA 
examination of the veteran.  He set forth some pertinent 
history again.  He observed that the veteran's post-operative 
course following both arthroplasties was uneventful.  He did 
not, however, regain the expected range of motion of the 
knees and had some chronic discomfort in both knees.  The 
veteran's walking tolerance over time since the total knee 
arthroplasties had decreased due to complaints of discomfort 
in both knees and lower legs that did not limit his short-
distance walking ability but did significantly limit the 
functional ability of his knees for extended walking periods.  
With repeated use, he did not lose any further range of 
motion from his baseline motions, but he did have increased 
discomfort to a moderate degrees in both knees and lower legs 
that limited his walking tolerance significantly.  The 
veteran did have a history of a patellectomy on the left that 
was done in the remote past due to his service-connected 
condition of the left knee and this had and continued to 
cause mild weakness and increased fatigability of the 
quadriceps mechanism of the left knee.  

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

The veteran's knee disabilities are evaluated under 
Diagnostic Code 5055 for knee replacement (prosthesis).  
Following the prosthetic replacement of a knee joint, a 100 
percent rating will be assigned for one year.  Thereafter, a 
60 percent rating is warranted if there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the disability is to 
be rated by analogy to Diagnostic Codes 5256 (ankylosis of 
the knee), 5261 (limitation of extension) or 5262 (impairment 
of the tibia and fibula).  Diagnostic Code 5055 provides that 
the minimum rating for a knee replacement is 30 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Turning to Diagnostic Code 5256, ankylosis of the knee that 
is extremely unfavorable, in flexion at an angle of 45 
degrees or more, warrants a 60 degrees evaluation.  Ankylosis 
of the knee in flexion between 20 degrees and 45 degrees 
warrants a 50 percent evaluation, and ankylosis of the knee 
in flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  
In this respect, the Board notes that ankylosis is the 
immobility and consolidation of a joint.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).

Slight recurrent subluxation or lateral instability of a knee 
warrants a 10 percent rating.  Moderate recurrent subluxation 
or lateral instability is rated 20 percent, and severe 
recurrent knee subluxation or lateral instability warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

The Board also notes that limitation of flexion of a knee to 
45 degrees warrants a 10 percent evaluation.  Flexion limited 
to 30 degrees warrants a 20 percent evaluation, and 
limitation of flexion of the knee to 15 degrees warrants a 30 
percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a knee to 10 degrees warrants a 10 
percent evaluation, extension limited to 15 degrees warrants 
a 20 percent evaluation, limitation of extension to 20 
degrees warrants a 30 percent evaluation, limitation of 
extension to 30 degrees warrants a 40 percent evaluation, and 
limitation of extension to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The veteran's knee disabilities may also be rated under 
Diagnostic Codes 5258 and 5259.  However, because these codes 
do not provide for evaluations in excess of 30 percent, they 
are not applicable to this case as the bilateral knee 
disabilities at issue in this appeal are currently rated 30 
percent disabling.

It is pertinent to note that, while limitation of motion 
found in Code 5055 overlaps with that found in Codes 5260 and 
5261, separate ratings under Diagnostic Code 5260 and 
Diagnostic code 5261 both codified at 38 C.F.R. § 4.71a, may 
be assigned for disability of the same joint.  See VAOPGCPREC 
9-2004.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
a disability of the right knee, and an evaluation in excess 
of 30 percent for a disability of the left knee.  

First, the Board notes that as there is no evidence of record 
tending to show that the veteran's right knee or left knee 
disability is productive of ankylosis or complete immobility 
of the knee joint.  Thus, Diagnostic Code 5256 is not 
applicable in this case.  Similarly, as there is no evidence 
that the veteran's bilateral knee disabilities are 
characterized by malunion or nonunion of the tibia and 
fibula, an evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 is not warranted on the facts of this case.

Regarding the range of motion of the veteran's knees, the 
evidence shows that following his total knee replacements the 
disabilities at issue are manifested by characteristic pain 
and some limitation of motion, with flexion of the right knee 
to 90 degrees, and flexion of the left knee to 115 degrees on 
examination in June 2000.  However, bilateral knee extension 
was normal and there was no instability, subluxation or 
locking of either knee.  The medical evidence does not show 
that, following each total knee replacement, either knee has 
been manifested by more than moderate residuals of weakness, 
pain or limitation of motion.   

The Board notes that the January 2004 VA examination found 
that the veteran's range of motion for each knee had 
decreased, from 5 to 85 degrees on the left and from 5 to 90 
degrees on the right.  The May 2004 addendum noted that after 
the knee replacements the veteran did not gain the expected 
range of motion of the knees.  While the January 2004 report 
indicated that after the knee replacements the veteran's knee 
function and pain were much improved and his activity level 
was only moderately limited by discomfort, the May 2004 
addendum provides that the veteran's walking tolerance over 
time had decreased since the procedures.  His short-distance 
walking ability was not limited, but the functional ability 
of his knees for extended walking periods was significantly 
limited.  Even so, these findings do not correlate to 
limitation of flexion of a knee to less than 45 degrees, 
warranting more than a 10 percent evaluation under Diagnostic 
Code 5260, or limitation of extension of a knee to more than 
10 degrees, warranting more than a 10 percent rating, under 
Diagnostic Code 5261.  Similarly, these findings do not 
correlate to chronic residuals consisting of severe painful 
motion or weakness in the affected extremity, which would 
warrant a 60 percent evaluation under Diagnostic Code 5055.  

As to the question of separate ratings for limitation of 
flexion and extension, while limitation of motion found in 
Code 5055 overlaps with that found in Codes 5260 and 5261, 
separate ratings under Diagnostic Code 5260 and Diagnostic 
code 5261 may be assigned for disability of the same joint.  
See VAOPGCPREC 9-2004.  However, as indicated in the 
preceding paragraph, the degree of limitation of extension 
and flexion that has been clinically demonstrated do not 
support separate ratings that combine to more than 30 percent 
for either knee, even with consideration of pain, weakness, 
fatigue and flare-ups of symptoms.

In so finding, the Board recognizes the veteran's assertions 
that the symptoms from each of his knee disabilities warrant 
evaluations in excess of 30 percent.  However, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as questions relating to 
criteria for a higher rating for either knee that require a 
clinical examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  As a result, his own 
assertions do not constitute competent medical evidence that 
the symptoms caused by his service-connected knee 
disabilities warrant evaluations in excess of 30 percent 
under the applicable criteria.  

The Board is not unsympathetic to the veteran's accounts of 
bilateral knee pain and the effects of that pain on his daily 
activities and occupation.  In considering the knee 
disabilities prior to the knee replacements, the Board finds 
that reports of VA examinations and outpatient clinic 
records, dated from 1994 to 1998, do not include objective 
findings to show that pain, flare-ups of pain, weakness, 
fatigue, incoordination, or any other symptoms resulted in 
additional functional limitation to a degree that would 
support a rating in excess of 30 percent for either knee 
under the applicable rating criteria.  The June 2000 VA 
examination, conducted after the veteran's knee replacements, 
reflected the veteran's complaints of some degree of 
bilateral knee pain, and he reported some degree of 
limitation of normal daily activities, including walking and 
negotiating stairways.  The veteran had a normal gait, and 
the physician expressly reported that although the veteran 
experiences some mild, fatigue-type discomfort with 
protracted standing or walking, the discomfort was 
principally associated with his service-connected bilateral 
pes planus disability.  It was further noted that objective 
examination and range of motion tests evidenced no weakness, 
fatigability, stiffness, lack of endurance, or incoordination 
associated with the veteran's bilateral knee disabilities.  

The May 2004 VA examination addendum provides that with 
repeated use, the veteran did not lose any further range of 
motion from his baseline motions, but he did have increased 
discomfort to a moderate degrees in both knees and lower legs 
that limited his walking tolerance significantly.  The 
veteran's remote patellectomy on the left caused weakness and 
increased fatigability of the quadriceps that was described 
as mild.  

The Board is cognizant of the law that permits separate 
ratings for arthritis and instability of a knee.  
Specifically, the VA General Counsel has held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257 because the 
arthritis would be considered an additional disability 
warranting a separate evaluation even if the limitation of 
motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  Likewise, the VA General 
Counsel has also held that, when x-ray findings of arthritis 
are present and a veteran's knee disability is evaluated 
under Code 5257, the veteran would be entitled to a separate 
compensable evaluation under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).  However, in this case, 
while there is X-ray evidence of significant arthritis of 
both knees prior to the total knee replacements, there is no 
objective clinical evidence of subluxation or instability of 
either knee.  Thus, separate ratings are not warranted under 
the cited legal authority.  It is pertinent to note that the 
veteran's current 30 percent rating for each knee 
contemplates significant bilateral knee disability.  

In sum, the Board finds that the relevant evidence of record, 
to include the January 2004 VA examination report and the May 
2004 addendum, adequately portrays the veteran's functional 
loss due to pain, as well as the degree of loss of function 
due to weakened movement, excess fatigability, or 
incoordination in accordance with 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, and demonstrates that any such functional loss is 
contemplated by the current 30 percent disability rating 
assigned for each knee.  There is simply no evidence 
associated with the claims folder reflecting that either knee 
disability was manifested by symptomatology before or after 
the temporary total (100 percent) ratings assigned for each 
knee for total knee replacements, which resulted in 
additional functional limitation to a degree that would 
support a rating in excess of 30 percent for either knee 
under the applicable rating criteria.  The record is also 
devoid of evidence to show that chronic residuals of the 
total knee replacements are productive of findings that more 
nearly approximate severe painful motion or weakness in 
either knee which would warrant a rating in excess of 30 
percent under Diagnostic Code 5055.

The Board recognizes that the veteran has scars on each of 
knee, including post-operative scars.  In general evaluation 
of the same disability or the same manifestations of 
disability under multiple diagnoses (i.e., pyramiding) is to 
be avoided.  38 C.F.R. § 4.14 (2004); see Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the disabling symptomatology 
is duplicative or overlapping.  The claimant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, supra.  

Effective August 30, 2002, the VA revised the criteria for 
evaluating skin disabilities. 67 Fed. Reg. 49590-49599 
(2002).  The RO has not provided the veteran either the old 
or the revised rating criteria for scars.  However, the 
veteran's post-surgical scars are asymptomatic and result in 
no additional functional impairment.  38 C.F.R. § 4.118 
(prior to August 30, 2002); 38 C.F.R. § 4.118 (2003).  Thus, 
the RO's failure to provide the veteran the pertinent rating 
criteria is harmless error.

In conclusion, the veteran's right and left knee 
disabilities, to include status-post total knee arthroplasty, 
have been manifested by arthritis, pain, weakness and some 
limitation of motion.  However, there is no ankylosis, 
extension is not limited to more than 10 degrees, and flexion 
is not limited to less than 45 degrees.  There is no 
objective medical evidence of instability or subluxation of 
either knee, and the medical evidence does not show that, 
following the total knee replacements, either knee has been 
manifested by more than moderate residuals of weakness, pain 
or limitation of motion..

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to any of the service-connected 
disabilities at issue, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

As the preponderance of the evidence is against each of the 
veteran's claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
status-post total right knee arthroplasty is denied.

Entitlement to an evaluation in excess of 30 percent for 
status-post total left knee arthroplasty is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


